                   UNITED STATES DISTRICT COURT
                    DISTRICT OF NEW HAMPSHIRE


Paul Gregory Doucet, by and
through his guardians Denise
Sutton and Amy Doucet

    v.                              Civil No. 18-cv-627-JL
                                    Opinion No. 2018 DNH 201
FCA US LLC, f/k/a Chrysler
Group LLC


                         MEMORANDUM ORDER

    The defendant’s motion to dismiss this products-liability

action turns on whether the plaintiff’s claim arises out of or

is related to the defendant’s activities in New Hampshire so as

to confer personal jurisdiction over the defendant on this

court.   Plaintiff Paul Gregory Doucet brought this action in

Hillsborough Superior Court through his guardians, Denise Sutton

and Amy Doucet, alleging that he sustained injuries in a car

accident that occurred while he was a passenger in a 2004

Chrysler Sebring convertible.   Defendant Fiat Chrysler

Automobiles US LLC (FCA) timely removed the action, see 28

U.S.C. § 1441, citing this court’s diversity jurisdiction, id.

§ 1332(a).

    FCA moves to dismiss Doucet’s complaint, arguing that this

court lacks personal jurisdiction over it.   See Fed. R. Civ.

P. 12(b)(2).   After holding oral argument, the court grants that
motion.1    Doucet’s claim arises from alleged defects in the 2004

Sebring, which FCA’s predecessor, Chrysler, LLC, originally sold

in Massachusetts.     Though Chrysler, LLC, and subsequently FCA,

may have sold other vehicles--including other 2004 Sebrings--in

New Hampshire, Doucet has not carried his burden of

demonstrating that his claims are causally related to those

activities.     The court therefore lacks personal jurisdiction

over FCA.


     Applicable legal standard

     “Personal jurisdiction implicates the power of a court over

a defendant . . . . [B]oth its source and its outer limits are

defined exclusively by the Constitution.”     Foster–Miller, Inc.

v. Babcock & Wilcox Can., 46 F.3d 138, 143–44 (1st Cir. 1995)

(citing Ins. Corp. of Ir., Ltd. v. Compagnie des Bauxites de

Guinee, 456 U.S. 694, 702 (1982)); U.S. Const. amend. V.     “To

establish personal jurisdiction in a diversity case, a plaintiff

must satisfy both the forum state’s long-arm statute and the Due

Process Clause of the Fourteenth Amendment.”     C.W. Downer & Co.

v. Bioriginal Food & Sci. Corp., 771 F.3d 59, 65 (1st Cir.

2014).     “New Hampshire’s long-arm statute reaches to the full



1 FCA also moves to dismiss Doucet’s negligence claim against it.
See Fed. R. Civ. P. 12(b)(6). Because the court concludes that
it lacks personal jurisdiction over FCA, it need not--and
therefore does not--address the merits of that claim.



                                   2
extent that the Constitution allows.”    Phillips Exeter Acad. v.

Howard Phillips Fund, 196 F.3d 284, 287 (1st Cir. 1999).     The

court thus proceeds directly to the usual constitutional due

process analysis.

     To satisfy the requirements of due process, the defendants

must have sufficient “minimum contacts” with the forum “such

that the maintenance of the suit does not offend traditional

notions of fair play and substantial justice.”    Int’l Shoe Co.

v. Washington, 326 U.S. 310, 316 (1945) (internal quotations

omitted).   Consistent with these threshold requirements, “[a]

district court may exercise authority over a defendant by virtue

of either general or specific jurisdiction.”     Mass. Sch. Of Law

at Andover, Inc. v. Am. Bar Ass’n., 142 F.3d 26, 34 (1st Cir.

1998).

     The plaintiff invokes only this court’s specific

jurisdiction over the defendant.2    “[S]pecific jurisdiction is

confined to adjudication of issues deriving from, or connected

with, the very controversy that establishes jurisdiction.”

Goodyear, 564 U.S. at 919 (internal quotations omitted).     “[T]he




2  As FCA demonstrated in its opening memorandum, see Mem. in
Supp. of Mot. to Dismiss (doc. no. 4) at 8-9, the requirements
for general jurisdiction over it are not satisfied here. See
Daimler AG v. Bauman, 571 U.S. 117, 136 (2014). Doucet does not
dispute this, nor allege general jurisdiction in this action.
Cf. Plaintiff’s Obj. (doc. no. 7) at 5 & n. 6.



                                 3
constitutional test for determining specific jurisdiction . . .

has three distinct components, namely, relatedness, purposeful

availment (sometimes called ‘minimum contacts’), and

reasonableness.”   Adelson v. Hananel, 652 F.3d 75, 80–81 (1st

Cir. 2011) (internal quotations and citations omitted).

“[D]ivining personal jurisdiction is ‘more an art than a

science,’” Sawtelle v. Farrell, 70 F.3d 1381, 1388 (1st Cir.

1995) (quoting Ticketmaster-N.Y., Inc. v. Alioto, 26 F.3d 201,

206 (1st Cir. 1994)), and thus necessitates “an individualized

assessment and factual analysis of the precise mix of contacts

that characterize each case,” Pritzker v. Yari, 42 F.3d 53, 60

(1st Cir. 1994).

     Doucet bears the burden of satisfying these three

components by “proffer[ing] evidence which, if credited, is

sufficient to support findings of all facts essential to

personal jurisdiction.”   A Corp. v. All Am. Plumbing, Inc., 812

F.3d 54, 58 (1st Cir. 2016) (quoting Phillips v. Prairie Eye

Ctr., 530 F.3d 22, 26 (1st Cir. 2008)).   “To satisfy the prima

facie standard in a specific jurisdiction case, a plaintiff may

not rest on mere allegations but, rather, must submit competent

evidence showing sufficient dispute-related contacts between the

defendant and the forum.”3   Carreras v. PMG Collins, LLC, 660


3 The First Circuit Court of Appeals recognizes three methods of
determining whether personal jurisdiction exists over the


                                 4
F.3d 549, 552 (1st Cir. 2011).     The court “view[s] this

evidence, together with any evidence proffered by the

defendant[s], in the light most favorable to the plaintiff and

draw[s] all reasonable inferences therefrom in the plaintiff’s

favor,” albeit without “credit[ing] bald allegations or

unsupported conclusions.”    Id.   This approach informs the

following factual summary.


       Background

       Doucet was sitting in the front passenger seat of a 2004

Chrysler Sebring when it collided with another vehicle in

Hudson, New Hampshire, on May 24, 2015.    A vertical support beam

on the passenger side deflected inwards, injuring Doucet.

       The 2004 Sebring was designed and manufactured by Chrysler,

LLC, which sold it to a dealer in Rhode Island.4    That dealer

transferred it to another in Gloucester, Massachusetts, which



defendant: the prima facie method, the preponderance method,
and the likelihood method. A Corp. v. All American Plumbing,
Inc., 812 F.3d 54, 58 n.5 (1st Cir. 2016). The prima facie
method is “the least taxing of these standards from a
plaintiff’s standpoint, and the one most commonly employed in
the early stages of litigation.” Rodriguez v. Fulelrton Tires
Corp., 115 F.3d 81, 83-4 (1st Cir. 1997). Because the parties
in the instant case agree that the prima facie standard is
appropriate, see Mem. in Supp. of Mot. to Dismiss (doc. no. 4)
at 7; Plaintiff’s Obj. (doc. no. 7) at 7, and neither party has
requested an evidentiary hearing, the court will apply that
standard.
4   Amended Delecke Decl. (doc. no. 16) ¶ 5.



                                   5
leased it to a resident of Needham, Massachusetts.5         The 2004

Sebring then passed through the hands of two other Massachusetts

residents before being sold to a resident of Hudson, New

Hampshire, from whom Doucet purchased it in June 2013.6

          Long after it sold the 2004 Sebring, Chrysler, LLC filed

for bankruptcy on April 30, 2009.          See Dearden v. FCA US LLC (In

re Old Carco LLC), 582 B.R. 838, 841 (Bankr. S.D.N.Y. Mar. 15,

2018).      Its debtors agreed to sell substantially all of their

assets to a newly-formed entity, defendant FCA US LLC, under a

Master Transaction Agreement.7       Id.    The Bankruptcy Court

approved the agreement.       Id.   Under the terms of that agreement

and amendments thereto--discussed more thoroughly infra--FCA

“acquired [Chrysler, LLC’s] assets free and clear of all claims

and interests, including claims based on successor liability,”

such that FCA “is only liable for the claims against [Chrysler,

LLC] to the extent they are Assumed Liabilities . . . .”           In re

Old Carco LLC, 582 B.R. at 843-44.


          Analysis

          FCA moves to dismiss this action, arguing that this court

lacks specific personal jurisdiction over it directly or as a


5   Id.
6   Delecke Decl. (doc. no. 4-5) ¶¶ 6-9.
7   See Defendant’s Ex. 1 (doc. no. 4-1).



                                     6
successor to Chrysler, LLC.   As discussed supra, “the

constitutional test for determining specific jurisdiction . . .

has three distinct components, namely, relatedness, purposeful

availment . . . and reasonableness.”   Adelson, 652 F.3d at 80–81

(internal quotations and citations omitted).   The court

addresses these components in that order, see United States v.

Swiss Am. Bank, Ltd., 274 F.3d 610, 621 (1st Cir. 2001) (quoting

Phillips Exeter Acad., 196 F.3d at 288), beginning with

relatedness.   Concluding at the first element that Doucet’s

claims do not arise from and are not related to either FCA’s or

Chrysler, LLC’s conduct in New Hampshire, the court grants that

motion.


    A.     Personal jurisdiction over FCA

    “In order for the extension of personal jurisdiction to

survive constitutional scrutiny, a claim must ‘arise out of, or

be related to, the defendant's in-forum activities.’”

Massachusetts Sch. Of Law at Andover, Inc. v. Am. Bar Ass'n, 142

F.3d 26, 35 (1st Cir. 1998) (quoting Ticketmaster–N.Y., 26 F.3d

at 206).   Where, as here, the “plaintiff[’s] claims all sound in

tort,” the court “look[s] to whether the plaintiff has

established cause in fact (i.e., the injury would not have

occurred ‘but for’ the defendant's forum-state activity) and

legal cause (i.e., the defendant's in-state conduct gave birth




                                 7
to the cause of action).”    Scottsdale Capital Advisors Corp. v.

The Deal, LLC, 887 F.3d 17, 20–21 (1st Cir. 2018) (quoting Mass.

School of Law, 142 F.3d at 35 (internal quotation marks

omitted)).    Here, Doucet offers no allegation or evidence that

causally connects any action by FCA to his injury.       It simply

cannot be said that Doucet’s injuries would not have occurred

“but for [FCA’s] forum-state activity.”       Id.

       “Questions of specific jurisdiction,” and particularly the

relatedness element, “are always tied to the particular claims

asserted.”    Phillips Exeter Acad. v. Howard Phillips Fund, 196

F.3d 284, 289 (1st Cir. 1999).    Doucet claims that he was

injured in New Hampshire due to a defect in his 2004 Sebring

(Count 1) or due to Chrysler, LLC’s negligence in designing,

manufacturing, inspecting, or testing his 2004 Sebring

(Count 2).    He has produced evidence that FCA is authorized to

do business in New Hampshire8 and that authorized Chrysler

dealerships exist in New Hampshire.9      This evidence suggests

contacts between FCA and New Hampshire that, in the court’s

view, arguably inform the “purposeful availment” component of

the applicable three-part test.       See Phillips v. Prairie Eye

Ctr., 530 F.3d 22, 28 (1st Cir. 2008).       But it does not



8   Plaintiff’s Ex. 1 (doc. no. 7-1).
9   Plaintiff’s Ex. 2 (doc. no. 7-2).



                                  8
demonstrate that FCA’s contacts with the forum constituted the

legal cause or cause-in-fact of his injury.   Doucet does not

allege or offer any evidence that FCA, which did not exist until

2009, designed, manufactured, inspected, or tested his 2004

Sebring in New Hampshire.   Nor does he allege or offer evidence

to the effect that FCA had any contact with, or took any action

with respect to, his 2004 Sebring in New Hampshire.

    Doucet does not dispute that the 2004 Sebring was already

in the hands of private owners before FCA even existed.     It is,

therefore, difficult to see how any action by FCA--let alone any

action in New Hampshire--constituted the but-for or legal cause

of his injury.   Accordingly, Doucet has failed to satisfy the

relatedness element of the personal-jurisdiction analysis.      The

court’s “jurisdictional analysis need proceed no further.     Since

the [plaintiff] has failed to satisfy the first prong of the

jurisdictional test, [his] argument for specific jurisdiction

must fail.”   Swiss Am. Bank, 274 F.3d at 625.


    B.   Personal jurisdiction over Chrysler, LLC

    While FCA’s New Hampshire activities were indisputably not

causally related to the plaintiff’s injury, personal

jurisdiction may be conferred on a successor entity like FCA

under certain circumstances.   The court thus turns to whether it

has personal jurisdiction over FCA as a successor to Chrysler,




                                 9
LLC.    In this case, FCA’s successor liability turns on whether

the predecessor’s in-state actions subjected it to the court’s

jurisdiction.

       “In order to make a prima facie showing that this court has

personal jurisdiction over defendant [FCA] under the doctrine of

successor liability, plaintiff must demonstrate (1) that the

court has personal jurisdiction over [Chrysler, LLC] and (2)

that [FCA] is liable as a successor to [Chrysler, LLC] under New

Hampshire law.”    McClary v. Erie Engine & Mfg. Co., 856 F. Supp.

52, 57 (D.N.H. 1994) (citing Williams v. Bowman Livestock Equip.

Co., 927 F.2d 1128, 1132 (10th Cir. 1991)).     Doucet has failed

to make out a prima facie case for personal jurisdiction over

Chrysler, LLC, because he has not demonstrated relatedness.10

The court therefore need not reach the question of whether FCA

is liable as a successor to Chrysler, LLC, though FCA focused

the bulk of its argument on that element.11

       Chrysler, LLC originally sold the 2004 Sebring to a dealer

in Rhode Island, Smithfield Chrysler Jeep, Inc.12    That dealer


10At oral argument, FCA conceded the first element--that is,
that this court would be able to exercise personal jurisdiction
over Chrysler, LLC based on the facts of this case. The court
declines to accept that concession, however, concluding that the
law dictates the contrary.
11E.g., Mem. in Supp. of Mot. to Dismiss (doc. no. 4) at 2, 4,
11.
12   Amended Delecke Decl. (doc. no. 16) ¶ 5.



                                  10
transferred the Sebring to Sudbay Chrysler Dodge, Inc., in

Gloucester, Massachusetts, which leased it to a resident of

Needham, Massachusetts.13   Sudbay then sold the car to a

Gloucester, Massachusetts resident.14   Only after two more

private transfers, including a 2010 sale to a different New

Hampshire resident, did Doucet purchase it in June 2013.15    In

short, the parties do not dispute that Chrysler, LLC, and any

authorized dealers,16 sold the 2004 Sebring in Massachusetts and

that the car only entered New Hampshire further down the stream

of commerce, after a series of private sales.

       Though the Court of Appeals has not directly addressed the

issue, several courts in this Circuit have taken a fairly

expansive view of whether a products-liability claim relates to

or arises from the defendant’s forum activity.    That is, they

have found the relatedness element satisfied where the defendant

sells the allegedly-defective product line in the forum state,

or causes it to be sold there, even if the defendant itself may




13   Id.
14   Id.
15   Delecke Decl. (doc. no. 4-5) ¶¶ 7-9.
16Construing the facts in Doucet’s favor, as the court is
obliged to do, see Carreras, 660 F.3d at 552, the court assumes
for purposes of this motion that sales through Chrysler, LLC’s
authorized dealers are attributable to Chrysler, LLC, itself.



                                  11
not have sold the individual item that injured the plaintiff in

that state.

    For example, the District Court for the District of

Massachusetts found relatedness where a Lichtenstein-based

manufacturer’s contacts with Massachusetts related to the sale

and marketing of a line of products, one of which--ultimately

sold into Massachusetts by a distributor--injured the plaintiff.

Lewis v. Dimeo Const. Co., No. 14-CV-10492-IT, 2015 WL 3407605,

at *4 (D. Mass. May 27, 2015) (Talwani, K.).   It similarly found

relatedness where a foreign defendant distributed a product-line

of saws exclusively through Home Depot, which had 45 stores in

the Commonwealth, and one of those saws injured the plaintiff

there.   Micheli v. Techtronic Indus., Co, Ltd., No. CIV.A. 11-

10503, 2012 WL 6087383, at *9 (D. Mass. Mar. 1, 2013) (Hillman,

J.) (adopting report and recommendation).   The same court has

likewise concluded that, where “[s]uch contacts as [the Japan-

based] defendant . . . made with Massachusetts had to do with

its own products” and one of those products injured the

plaintiff, “[t]here is no incongruity in the relationship

between [the defendant’s] alleged contacts and the alleged

tort.”   Turpin v. Mori Seiki Co., 56 F. Supp. 2d 121, 126 (D.

Mass. 1999) (Gorton, J.).   Finally, focusing only on the

proximate-cause portion of the relatedness inquiry, the District

Court for the District of Maine “determine[ed] that an alleged


                                12
injury from the sale of a product in a forum targeted by the

manufacturer through its choice of distributors is sufficiently

foreseeable to satisfy the relatedness prong of the

jurisdictional inquiry.”   Unicomp, Inc. v. Harcros Pigments,

Inc., 994 F. Supp. 24, 25–26 (D. Me. 1998).

     Other courts in this circuit have taken a narrower view in

products-liability cases, concluding that the relatedness

element is not satisfied when the defendant did not sell the

actual product that injured the plaintiff in the forum state,

despite other in-forum activities.17   For example, Judge

McAuliffe concluded that the court lacked personal jurisdiction

over a Switzerland-based airplane manufacturer with respect to

design defect claims very similar to Doucet’s because the

defendant designed, manufactured, and sold its airplanes in

Europe.   D’Jamoos v. Atlas Aircraft Ctr., Inc., 669 F. Supp. 2d

167, 173-74 (D.N.H. 2009).   The court exercised pendent

jurisdiction with respect to those claims only after finding

that it had personal jurisdiction over that defendant with




17The defendants do not argue that Chrysler LLC lacked any
connection with New Hampshire. See Katz v. Spiniello Companies,
244 F. Supp. 3d 237, 245 (D. Mass. 2017) (no relatedness where
defendant never manufactured, marketed, sold, or distributed
allegedly-defective airplane part in the forum); West v. Bell
Helicopter Textron, Inc., No. 10-CV-214-JL, 2011 WL 285682, at
*2 (D.N.H. Jan. 28, 2011) (no relatedless where defendant lacked
any connection to the forum).



                                13
respect to another of the plaintiff’s claims.     Id. at 174-75.

Similarly, the District Court for the District of Massachusetts

found no relatedness where the defendant installed allegedly-

defective elements into a boat in North Carolina, did not

transfer the boat to Massachusetts, and had no involvement in

the sales that brought it to Massachusetts.     Ace Am. Ins. Co. v.

Oyster Harbors Marine, Inc., 310 F. Supp. 3d 295, 304 (D. Mass.

2018) (Burroughs, J.).     It drew a similar conclusion where a

plaintiff purchased a boat from a dealer in Virginia and only

his actions--not the dealer’s--brought the boat into

Massachusetts, despite the presence of two other authorized

dealers in the Commonwealth.    Killion v. Commonwealth Yachts,

421 F. Supp. 2d 246, 254 (D. Mass. 2006) (Saylor, J.).     Finally,

the District Court for the District of Puerto Rico found no

relatedness where the luggage cart that injured the plaintiff in

Miami was sold in New Jersey, concluding that “[t]he fact that

[the defendant] sold similar products in Puerto Rico is not

sufficient to meet [the relatedness] test.”     Terzano v. PFC, 986

F. Supp. 706, 711 (D.P.R. 1997).

    This dichotomy of opinion appears to come down to how these

courts understand causation as expressed in the personal

jurisdiction precedents.    The courts that take a more expansive

view focus solely on the proximate-cause-related foreseeability

element of the relatedness inquiry.     E.g., Lewis v. Dimeo Const.


                                  14
Co., 2015 WL 3407605, at *4; Turpin, 56 F. Supp. 2d at 126;

Micheli, 2012 WL 6087383, at *9; Unicomp, 994 F. Supp. at 25–26.

But in a case sounding in tort, the court must consider both

“whether the plaintiff has established cause in fact (i.e., the

injury would not have occurred ‘but for’ the defendant's forum-

state activity) and legal cause (i.e., the defendant's in-state

conduct gave birth to the cause of action).”     Scottsdale, 887

F.3d at 20–21.    Here, it is not proximate cause that precludes a

relatedness finding with respect to Doucet’s claims--it is lack

of but-for causation.

       The most that may possibly be said for the relatedness of

Doucet’s claim here is that he was injured by a 2004 Chrysler

Sebring and that Chrysler (presumably) distributed 2004 Sebrings

in New Hampshire.18    He does not allege that Chrysler, LLC

designed, manufactured, inspected, or tested the 2004 Sebring

that injured him in New Hampshire.     And, though Chrysler, LLC

may well have sold other potentially defective 2004 Sebrings in

New Hampshire, none of those cars caused Doucet’s injury.

Chrysler, LLC’s activities with respect to the car that

allegedly injured him--including its sale in Massachusetts--

occurred outside of this forum.    This does not amount to the

cause-in-fact that the law requires:    that “the injury would not



18   Plaintiff’s Supp. Mem. (doc. no. 18) at 3-4.



                                  15
have occurred ‘but for’ the defendant’s forum-state activity.”

Scottsdale, 887 F.3d at 21.     Thus, Doucet’s claims do not “arise

out of,” and are not “related to[ ] the defendant’s in-forum

activities.”     Massachusetts Sch. of Law, 142 F.3d at 35

(emphasis added).

    There is, perhaps, something unsatisfying or

counterintuitive about the proposition that a national

corporation can manufacture products distributed in all 50

states, and products literally made to travel between those

states, cannot be held accountable in any state where its

products cause injuries without showing more.     Those concerns,

however, are better and more appropriately addressed in the

purposeful availament component of the analysis.    For better or

worse, the relatedness element’s requirements of both cause in

fact and legal causation mean just that.     See Scottsdale, 887

F.3d at 20-21.

    Again, because Doucet has not satisfied the relatedness

element, he has not carried his burden of demonstrating specific

personal jurisdiction.    The court therefore need not address the

purposeful availment and reasonableness factors, or determine

whether FCA is liable as a successor to Chrysler, LLC.




                                  16
     C.   Motion for jurisdictional discovery

     Because the plaintiff has the burden of demonstrating

personal jurisdiction, “a diligent plaintiff who sues an out-of-

state corporation and who makes out a colorable case for the

existence of in personam jurisdiction may well be entitled to a

modicum of jurisdictional discovery” in response to a motion to

dismiss on that basis.   Swiss Am. Bank, 274 F.3d at 626.    Doucet

has moved for permission to conduct such discovery.

Specifically, he seeks discovery into matters such as “the

number of vehicles sold by the Defendant in the State of New

Hampshire, revenues generated by the sale of vehicles in the

State of New Hampshire, dealership agreements illustrating

direct, and indirect, control by the Defendant over the

dealerships located in New Hampshire, [and] monies spent by

Defendant for marketing and advertising in the State of New

Hampshire.”19




19Mot. for Jurisdictional Discovery (doc. no. 6) ¶ 8. At oral
argument, Doucet also asked for production of service bulletins,
to demonstrate that this court may exercise personal
jurisdiction over FCA for the same reason the court exercised
personal jurisdiction over the Switzerland-based defendant in
D’Jamoos, 669 F. Supp. 2d at 170-72. In that case, Judge
McAuliffe concluded that the court could exercise personal
jurisdiction over that defendant with respect to the plaintiff’s
claim that it “produced, sold, and otherwise distributed
deficient maintenance manuals and specifications for the
inspection and maintenance” of that model of airplane, and that
the procedures therein caused the crash, because that defendant
distributed those manuals in New Hampshire and its co-defendant


                                17
    Such information may be relevant to the purposeful

availment element.   That analysis accounts for whether the

defendant “purposefully availed itself of ‘the privilege of

conducting activities in the forum state, thereby invoking the

benefits and protections of that state's laws and making the

defendant's involuntary presence before the state's courts

foreseeable.’”   Phillips, 530 F.3d at 28 (quoting Daynard v.

Ness, Motley, Loadholt, Richardson & Poole, P.A., 290 F.3d 42,

61 (1st Cir. 2002)).   The Supreme Court has outlined, and the

First Circuit has adopted, a “stream of commerce plus” theory to

establish those minimum contacts.    Sawtelle v. Farrell, 70 F.3d

1381, 1393 (1st Cir. 1995) (citing Asahi Metal Industr. Co. v.

Sup. ACt. of CA., Solano County, 480 U.S. 102, 112 (1987)).

Under that theory, “[t]he placement of a product into the stream

of commerce, without more, is not an act of the defendant

purposefully directed toward the forum State.”      Asahi, 480 U.S.

at 112.   To establish those minimum contacts, then, the

plaintiff must demonstrate some additional conduct by the

defendant directed toward the forum state.    Id.   Such additional

conduct that indicates a party availed itself to the forum state

may include, for example, “advertising in the forum State,




used them to inspect and service the actual airplane that
crashed. Id. at 70. Doucet has brought no such claim here.



                                18
establishing channels for providing regular advice to customers

in the forum State, or marketing the product through a

distributor who has agreed to serve as the sales agent in the

forum State.”    Id.

       The court has, however, resolved the personal jurisdiction

question on relatedness grounds.       And the facts relevant to that

analysis--specifically, Chrysler, LLC’s sale of the 2004 Sebring

that allegedly injured Doucet into Massachusetts and not New

Hampshire--are undisputed.    The court, therefore, denies

Doucet’s motion for jurisdictional discovery.


       Conclusion

       Because Doucet’s claims neither arise from nor are related

to activities in New Hampshire by the defendant or Chrysler,

LLC, the court GRANTS the defendant’s motion to dismiss for lack

of personal jurisdiction.20   And because it resolves that motion

on undisputed facts, it DENIES Doucet’s motion for

jurisdictional discovery.21   The clerk shall enter judgment

accordingly and close the case.




20   Document no. 3.
21   Document no. 6.



                                  19
      SO ORDERED.



                               Joseph N. Laplante
                               United States District Judge

Dated:    October 5, 2018

cc:   J. Kevin King, Esq.
      John P. Fagan, Esq.
      Christopher J. Hurst, Esq.
      Peter M. Durney, Esq.




                                   20
